Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT
Applicant’s summary of the 5/13/2021 interview misstates the examiner’s statements. The examiner did not indicate that she believed the claims to be allowable. As noted in the examiner’s interview summary, the examiner indicated that the amendments proposed by Applicants appeared to overcome the rejections then pending under §§102(a)(1) and 103.
QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
Newly submitted claims 20-22 are directed to an invention that is independent or distinct from the invention originally claimed since they are drawn to a composition of matter – a different statutory class from the claims previously examined. 
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. This was previously explained to Applicant’s attorney in the course of the 5/13/2021 interview, as documented in the examiner’s Interview Summary.
Since these claims are not eligible for rejoinder, they must be canceled before the application can proceed to allowance. 
Since the withdrawal of the claims is not the result of a restriction requirement for original claims, the claims cannot be presented in a divisional application. The claims would not qualify for the “safe harbor” provision of 35 USC §121; rather, they would be subject to a nonstatutory double patenting rejection over the claims of the instant application.  
.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
Conclusion
Claims 1,10, 15, 16, 18, and 19 are allowed.

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622